                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA

v.                                                           No. 20-CR-00006-PB

CHRISTOPHER CANTWELL

               ASSENTED TO MOTION TO CONTINUE TRIAL

       Christopher Cantwell respectfully moves the Court to continue the jury trial

in this case, currently scheduled for jury selection on August 18, 2020, for

approximately 30 days, until the second jury term in September 2020. 1 As grounds

for this motion, it is stated:

       Defense counsel today reviewed approximately 2600 pages of additional

discovery that was just made available, in the U.S. Attorney’s Office. The parties

are working toward entering into an amended protective agreement that would

permit transfer of that material to the defense for use in trial preparation.

Additional time is needed to finalize the agreement, receive and review the new

discovery, and prepare for trial.

       In these circumstances, the ends of justice served by granting a continuance

outweigh the best interest of the public and the defendant in a speedy trial. See 18

U.S.C. § 3161(h)(7)(A) & (B)(iv). For these reasons, counsel respectfully requests



1
 No memorandum accompanies this motion because one is not necessary as the
government has assented to the motion.
                                           1
a 30-day continuance of the trial date, until the second jury term in September

2020. A signed, written waiver of speedy trial rights will be submitted separately.

      Government’s counsel (John Davis, AUSA) has been contacted and has no

objection to this motion.

      Wherefore, the defendant respectfully moves this Court to grant this motion,

continue the trial until the second term in September 2020, and such other relief as

may be deemed just and equitable.



                                              Respectfully submitted,

                                              /s/ Eric Wolpin
                                              Eric Wolpin
                                              N.H. Bar #18372
                                              Assistant Federal Public Defender
                                              Eric_Wolpin @fd.org

                                              /s/ Jeffrey Levin
                                              Jeffrey Levin
                                              N.H. Bar # 12901
                                              Assistant Federal Public Defender
                                              Jeff_Levin@fd.org


                            CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2020 the above document was served
electronically upon all counsel of record through the CM/ECF filing system.

                                              /s/ Eric Wolpin
                                              Eric Wolpin

                                              /s/ Jeffrey Levin
                                              Jeffrey Levin
                                          2
